PER CURIAM.
*442Donald S. Deline ("Plaintiff") appeals the judgment entered upon a jury verdict in favor of Wright Medical Technology, Inc. (individually "WMT"), Paul S. Lux, M.D. (individually "Dr. Lux"), and The Orthopedic Center of St. Louis, LLC (individually "The Orthopedic Center") (collectively "Defendants") on Plaintiff's claims arising out of Plaintiff's receipt of hip implant components during a hip replacement surgery. In the underlying action, Plaintiff tried his claims against WMT under theories of strict liability product defect and negligent design, and Plaintiff tried his claims against Dr. Lux and The Orthopedic Center under a medical negligence theory. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).1

WMT has filed a motion to strike purported exhibits filed by Plaintiff in this appeal, and the motion was taken with the case. We grant WMT's motion for the reasons set forth in our memorandum provided to the parties.